DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Response to Amendment
In response to the office action from 2/22/2021 and the after final on 5/14/2021, the applicant has submitted a request for continued examination, filed 5/19/2021, amending claims 1, 12, and 19 while arguing to traverse the prior art rejections. Since prior art was found which read on the said RCE amendments, therefore the examiner in alternate after determining allowable subject matter recommended an examiner’s amendment to place the case in condition for allowance. With the acceptance of this proposal, claims 1-20 are now allowable for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
BASED ON A MATCHING OF A PROPORTION OF SOUND UNITS IN AN INPUT MESSAGE WITH CORRESPONDING SOUND UNITS IN A DATABASE” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Ms. Jingjing Xue on 7/22/2021.
Amend claims 1, 12, 19 and the abstract:

As Per Claim 1:
1.    (Currently Amended) A method, comprising:
receiving an external input sound message during playing a first audio message;
matching the external input sound message with a receiving message pre-stored in a storage area or a database to obtain a matching result, wherein the receiving message is associated with the first audio message in content, wherein the matching is based on a proportion of sound units in the sound message that hit sound units in the receiving message;

determining whether the matching result meets a threshold; and
upon determining that the matching result meets the threshold, determining that the sound message is a speech interruption instruction, and stop

As Per Claim 12:
12.    (Currently Amended) An apparatus, comprising:
one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors, the computer-executable modules including:
a receiving module, configured to receive an external input sound message during playing a first audio message;
a matching module, configured to match the external input sound message with a receiving message pre-stored in a storage area or a database to obtain a matching result and determine whether the matching result meets a threshold, wherein the receiving message is associated with the first audio message in content, wherein the matching is based on a proportion of sound units in the sound message that hit sound units in the receiving message; and

an interrupting module, configured to determine that the sound message is a speech interruption instruction, and stop playing the first audio message upon determining that the matching result meets the threshold.

As Per Claim 19:
19.    (Currently Amended) One or more non-transitory computer-readable media, stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform acts including:
receiving an external input sound message during playing a first audio message;
matching the external input sound message with a receiving message pre-stored in a storage area or a database to obtain a matching result, wherein the receiving message is associated with the first audio message in content, wherein the matching is based on a proportion of sound units in the sound message that hit sound units in the receiving message;
determining whether the matching result meets a threshold; and 
upon determining that the matching result meets the threshold, determining that the sound message is a speech interruption instruction, and stop

As Per Abstract:

Systems and methods are provided for improving audio processing by receiving an external input sound message during playing a first audio message; matching the external input sound message with a receiving message to obtain a matching result, wherein the receiving message is associated with the first audio message in content , wherein the matching is based on a proportion of sound units in the sound message that hit sound units in the receiving message; determining whether the matching result meets a threshold; and upon determining that the matching result meets the threshold, stop.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 12 and 19 teach a man-machine dialog system capable of providing services in response to a user’s “input sound message”, e.g. in response to “navigate to Zhongguancum” (a verbal command) uttered in a “vehicle”, it provides a list of options for the user to select (¶ 0068 lines 6+), such as in Fig. 4 which includes as examples a “SUBWAY” and a “BUS STATION” with the same name. Next in response to a choice of the said options by the user by uttering an “input sound message”, it begins to “match” the input against a database for a “receiving message”.  Specifically while the 
The prior art of record Teng et al. (US Patent 8,521,539),  teaches at first a “user utters” “Dong Fang Ming Zhu” (Col. 6 lines 16-17). In response, according to Col. 6 line 35: “the server returns a list of N-best results” (playing an audio message by the system in response to the user verbal utterance or command); i.e.,  inn response according to Col. 11 lines 2-3: “a user views or hears the list of results” (while the audio message is played) “and then speaks” (and the external input is received) “the correct POI result”. To speak the “correct POI result”, requires matching what is spoken with one of the “N-best results”, e.g., a “recognition accuracy” of “64% to about 94%” (Col. 6 lines 5+). Once a good match is assessed between the user verbal selection (the external input) 
The key here is that the matching is based on a speech recognition mechanism which utilizes a complicated combination of acoustic and language models to match a user utterance when converted to text against stored words in its language model, and not on the number or “proportion of sounds” in the user input that “match” corresponding sounds in the “receiving message” associated with the “audio message”.
Chen et al. (US Patent 7,177,795) does teach in Abstract last 8 lines: “searching” “one or more indexed semantic units for match with one or more semantic units associated with a user query”; i.e , here “indexed semantic units” (receiving message) is being “match[ed]” against “semantic units associated with a user query” (an external input message). However the said “semantic units” are in “text” as opposed to “sound” format, because according to Abstract lines 6-7: “the textual representation being in the form of the one or more semantic units corresponding to the audio-based data”.
Further search did not produce any prior art teaching this particular matching technique. Therefore claims 1, 12 and 19 because allowable. Claims 2-11 (dependent on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farzad Kazeminezhad/
Art Unit 2657
July 23rd 2021.